People v Lawson-Varsier (2016 NY Slip Op 02732)





People v Lawson-Varsier


2016 NY Slip Op 02732


Decided on April 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2016

Friedman, J.P., Sweeny, Saxe, Richter, Kahn, JJ.


770 1156/12

[*1]The People of the State of New York, Respondent,
vDarryl Lawson-Varsier, Defendant-Appellant.


Cozen O'Connor, New York (Seth J. Zuckerman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (Carol Berkman, J. at motions; Daniel P. Conviser, J. at jury trial and sentencing), rendered March 5, 2013, convicting defendant of criminal possession of stolen property in the third degree, criminal possession of a forged instrument in the second degree (two counts), and identity theft in the first degree, and sentencing him to an aggregate term of five years' probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant's overall course of conduct supports the inference that he was a participant in a criminal scheme, acting, at least, as a lookout (see e.g. People v Rodriguez, 52 AD3d 249 [1st Dept 2008], lv denied 11 NY3d 741 [2008]), and his accessorial liability rendered him a joint possessor of the fruits and instrumentalities of the scheme. In addition to defendant's lookout-like behavior, "a reasonable jury could conclude that only trusted members of the operation would be permitted to [be present]" as defendant's companions engaged in criminal activity (People v Bundy, 90 NY2d 918, 920 [1997]).
The motion court properly denied, without granting a hearing, defendant's motion to suppress physical evidence. Defendant received detailed information about the sequence of events leading up to his arrest, and the allegations in his moving papers were insufficient to create a factual dispute requiring a hearing (see People v Long, 36 AD3d 132 [1st Dept 2006], affd 8 NY3d 1014 [2007]), because defendant failed to "either controvert the specific information that was provided by the People . . . or to provide any other basis for suppression" (People v Arokium, 33 AD3d 458, 459 [1st Dept 2006], lv denied 8 NY3d 878 [2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 12, 2016
CLERK